Citation Nr: 1202940	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO. 06-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of a bilateral eye injury. 

2. Entitlement to an initial, compensable disability rating for bilateral hearing loss.

3,  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

Records on file indicate that the Veteran had honorable service with the Navy from August 1981 until June 1987.  The Veteran indicated that his service began in October 1977.   

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for bilateral hearing loss with a noncompensable disability rating, and denied service connection for residuals of a bilateral eye injury and a back injury. 

In August 2010, the Board remanded the issues on appeal for additional development. The Board requested that the RO/AMC attempt to obtain the Veteran's service treatment records, private medical records, VA medical records, and VA examinations for the claims. The AMC performed the requested development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a November 2009 statement, the Veteran raised a claim for increased rating for tinnitus.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the evidence of record supports finding that the Veteran has residual scars to both eyes related to his active duty service.

2. The Veteran's bilateral hearing loss is manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for residuals of a bilateral eye injury have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2. The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board is granting in full the residuals of a bilateral eye injury benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

With regard to the bilateral hearing loss claim, that appeal arises from disagreement with the initial evaluation established by the RO following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

In the August 2010 remand, the Board directed the RO/AMC to obtain additional evidence, including Veteran's service treatment records, private medical records, VA medical records, and VA examinations for the claims. The Board requested that the RO/AMC attempt to obtain the Veteran's service treatment records, which the AMC found to be unavailable after a conclusive search discussed in a July 2011 memorandum. When, through no fault of the Veteran, records under the control of the Government are unavailable, VA's duty then requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005). VA advised the Veteran of the opportunity to support his claim with alternate forms of evidence, in the April 2005 notice letter. In the December 2011 written brief presentation, the Veteran's representative also demonstrated actual knowledge of the fact that service treatment records are not associated with the claims file. The Veteran similarly demonstrated actual knowledge of the missing service treatment records in a July 2011 statement and reported that he did not have possession of those records.

The AMC also requested that the Veteran provide information regarding his private treatment in a September 2010 letter. After receiving authorizations from the Veteran, the AMC obtained the available private medical records. The AMC also obtained the additional VA medical records. The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file. 

The Board also notes that the Veteran reported in a February 2010 VA Homeless Program Social Worker Note that he had been denied for disability benefits from the Social Security Administration (SSA).  He indicated that he filed for an appeal in December 2009. Any SSA records associated with that denial are not associated with the claims file. In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit found that if it was clear that the SSA records were not relevant or potentially relevant under 38 U.S.C. § 5103A(c)(1), VA was not obligated to obtain the supporting documents for the SSA disability benefits grant. The Federal Circuit stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the Veteran's claim."  Id. at 1320-21. "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321. While the Veteran has not asserted that the SSA disability sought concerned hearing loss, the Board considered remanding the issue regarding a higher rating for hearing loss to obtain any extant SSA records.  The Board decided against doing so because it finds that even if any SSA records from that time period (prior to December 2009) pertained to hearing loss, such SSA records would not be relevant to the claim for an increased rating for bilateral hearing, as such records would not show the current state of his hearing loss disability, and the file contains a September 2010 VA examination and a March 2011 VA audio consult which show 
detailed current findings suitable for rating the disability.  The most recent September 2010 VA examination and the March 2011 VA audio consult both occurred after any examinations the Veteran may have received from SSA regarding his hearing. As the Veteran's claim rests on the current level of severity associated with the bilateral hearing loss, the most recent records are the ones relevant to the claim. 

The Veteran received a new VA audio examination in September 2010. The Board notes that the Court of Appeals for Veterans Claims found that an audiologist must provide a description of the functional effects caused by the hearing loss disability. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board notes that although the September 2010 VA examination did not document such information, the examiner in the March 2011 VA audiological consult specifically considered the Veteran's report of noticing hearing loss with back ground noise. This was sufficient to comply with the applicable VA policies. See Martinak, 21 Vet. App. at 455 (VA audiologist's indication in report that veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

The Board finds that all necessary development has been accomplished with regard to the matter decided herein, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Residuals of a Bilateral Eye Injury Service Connection Claim

In his April 2005 claim statement, the Veteran reported that while he was welding in service he was exposed to a welding flash to his eyes. In a June 2005 statement, he clarified that his eyes were burned in a welding accident and that he had scar tissue on his eyes from the burns. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that although his service treatment records are no longer associated with the claims file, the RO noted, in the September 2005 rating decision, that service treatment records had previously shown that he was seen for burns to his eyes from cigarette ash. Given that finding and the Veteran's credible statements regarding burning his eyes while in service, the Board finds it likely that the Veteran did receive bilateral eye burns in service. 

The record, however, does not document any complaints of, or findings pertaining to, the eyes for over a decade following his discharge from service. 

The VA medical records generally document recent treatment for the eyes. A February 2005 VA x-ray showed that the Veteran's eyes were negative for metallic foreign bodies in the orbits. The Veteran has also received numerous optometry appointments from VA. Those reports generally showed that VA was monitoring the Veteran's eyes in relation to his treatment for diabetes mellitus. In February 2010, a VA medical provider diagnosed him with early age macular degeneration, cataracts, refractive error and presbyopia.

The Veteran received a VA examination in June 2005 for the eyes. The Veteran complained of light sensitivity and sandiness and reported his previous in-service welding injury. The examiner found, upon slit-lamp examination, that the Veteran had non-central, tiny scars of both eyes. The examiner diagnosed him with a history of flash burns and tiny, non-central scars of both eyes that should not cause symptoms of light sensitivity or sandiness. The examiner did note that the scars may cause glare. The examiner further noted that the Veteran may have slight glare from the tiny scars which could be due to the flash burns. The examiner also diagnosed him with blepharitis, which was not related to his injury. 

The Veteran received another VA examination in September 2010. The Veteran complained of blurred vision due to scar tissue from an in-service welding injury.  The VA examiner found slit lamp findings to be abnormal bilaterally, but only found a small faint corneal scar of the right eye. The VA examiner reported that the Veteran's in-service eye injury was healed and described the residuals as a very small, faint (non-opaque/non-visual obscuring) scar of the right eye. The examiner also found that there was no scar of the left eye. 

The September 2010 VA examiner diagnosed the Veteran with several other eye disorders, but did not find those disorders to be due to service. The VA examiner found the Veteran to have mild (early) cataracts bilaterally. The VA examiner opined that cataracts are common and most often related to the natural aging process. The examiner noted that the Veteran's cataracts were minimal and did not cause any visual disability. The examiner found no link between the cataracts and the welding injury in service. 

The September 2010 VA examiner also found that the Veteran had macular degeneration, but explained that it is a medical condition that is typical to adults aged 50 years or older. The examiner noted that it results in a loss of vision in the center of the visual field due to damage to the retina. The examiner further explained that it is a major cause of visual impairment in older adults and its risk factors include age, family history, and tobacco use. The examiner thus found no link between macular degeneration and the in-service welding injury.

The September 2010 VA examiner further diagnosed the Veteran with dry eyes, but explained that it is a very common eye condition affecting millions of Americans and an estimated 11 percent of people aged 30 to 60 years of age. The VA examiner also explained that the Veteran's use of a CPAP machine increased dry eyes and that there was no link between dry eyes and the in-service welding injury.

The September 2010 VA examiner further found that the in-service bilateral eye injury did not result in a residual disability and was well healed. The VA examiner explained that the Veteran had been treated for welding burns to both eyes in service. The examiner found one small residual scar in the right eye, which was minimal and not visually significant. The examiner found the scar to not cause any residual ocular or visual disability and to be well healed. The examiner also determined that there were no other signs of eye injury, healed or unhealed, and no other sign of scar tissue. The examiner opined that the minimal scar seen would not cause any residual visual or ocular irritation or disability.

Based on the existing evidence of record, the Board concludes that there is a readily apparent foundation upon which to grant service connection for residuals of a bilateral eye injury. The June 2005 VA examination only found that the Veteran's scars could be due to flash burns. Additionally, the September 2010 VA examiner specifically found the residual to the in-service burn to the eyes to be a small residual scar of the right eye. The September 2010 VA opinion is also grounded in a thorough review of medical history and an examination of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Although the September 2010 VA examiner only found a residual scar of the right eye, the June 2005 VA examiner found scars in both eyes. In order to give the Veteran the benefit of the doubt, the Board finds that the Veteran's residual scars of both eyes warrant service connection. 

The Board, however, does not find that the Veteran's residuals of a bilateral eye injury encompass any eye disorders other than the previously noted scars. Although the June 2005 VA examiner diagnosed the Veteran with blepharitis, no other VA examiner or VA medical provider has subsequently diagnosed the Veteran with that disorder. The record thus does not show that the Veteran currently has blepharitis. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Additionally, with regard to the Veteran's diagnosed refractive error presbyopia or refractive error, those disorders do not warrant service connection. Under the law, a refractive error is not subject to service connection. See 38 C.F.R. § 3.303(c). Myopia, astigmatism, and presbyopia are refractive errors. (See http://www.merck.com/mmpe/sec09/ch099/ch099a.html). In claims for service connection for refractive errors (i.e., myopia, astigmatism, and presbyopia) the law is dispositive, the claims must be denied because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran also has current diagnoses of early age macular degeneration, early cataracts and dry eyes. The September 2010 VA examiner, however, specifically found that those disorders did not develop due to the in-service burn injury. There is no medical evidence of record documenting any sort of relationship between the Veteran's in-service eye injury and any eye disorders other than the service-connected scars. Additionally, the only medical opinion of record addressing these matters are against finding that there is a relation between any eye disorders and service, other than the scars. 

From the above, the Board is satisfied that there is sufficient basis, resolving any reasonable doubt in the Veteran's favor, to find service connection for residuals of a bilateral eye injury, specifically his bilateral eye scars. The Board, however, does not find that any of the Veteran's other currently diagnosed eye disorders are residuals of his bilateral eye injury. Therefore, the claim for service connection for bilateral scars as residuals of a bilateral eye injury is granted. 


Bilateral Hearing Loss Claim

The Veteran asserts that his bilateral hearing loss is more severe than indicated by the current noncompensable rating. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. The regulatory provisions provide the following guidance:







TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
The findings for each ear from either Table VI or Table VIa, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. 



TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
*Review for entitlement to special monthly compensation under §3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

A VA examination was provided in July 2005, in compliance with applicable VA regulations. The examiner found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
45
45
40
35
LEFT
20
15
20
45
25

The Veteran's CNC speech recognition scores were 92 percent for the right ear and 96 percent for the left ear. The right ear had an average decibel loss of 35 and the left ear had an average of 25. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing for the right ear and Level I for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The July 2005 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

The Veteran received another VA examination September 2010. The examiner found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
60
60
60
50
LEFT
20
25
40
60
36.25

The Veteran's CNC speech recognition scores were 96 percent for the right ear and 96 percent for the left ear. The right ear had an average decibel loss of 50 and the left ear had an average of 36.25. 

Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing for the right ear and Level I for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The September 2010 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

The record also contains VA outpatient treatment records and private medical records that generally indicate that the Veteran received treatment for his bilateral hearing loss. The only one of those records to show findings applicable for rating his disability is a March 2011 audio consult. The Veteran reported hearing loss, especially in background noise. 

The March 2011 VA medical provider found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
60
60
55
50
LEFT
25
25
35
50
      33.75

The Veteran's CNC speech recognition scores were 88 percent for the right ear and 92 percent for the left ear. The right ear had an average decibel loss of 50 and the left ear had an average of 33.75. 

Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level II hearing for the right ear and Level I for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The March 2011 VA medical provider did not find puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation. There is no evidence that warrants referral of the Veteran's claims for extraschedular consideration. There is no evidence of marked interference with employment, such as absence from work or inability to perform his job, frequent periods of hospitalization or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss. Accordingly, the claim will not be referred for extraschedular consideration. 

Based on the evidence and the application of the rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's service-connected hearing loss, and the appeal must be denied. 



ORDER

Service connection for bilateral eye scars as residuals of a bilateral eye injury, is granted.

An initial, compensable evaluation for bilateral hearing loss is denied. 


REMAND

In a June 2005 statement, the Veteran contends that while welding on a ship during service he burned his eyes when a spark hit them and that he subsequently fell and injured his back,. He contends that his current lumbar spine disorder developed due to that in-service injury.  The impression on the report of a November 1993 CT scan of the lumbar spine reads: "Suggestion of herniated fragment that has migrated slightly caudally on the right at the level of L5-S1." 

In a February 2010 VA homeless screening, the Veteran reported that he was having health problems that he believed interfered with his ability to work. He reported applying for disability benefits from the Social Security Administration (SSA), but that SSA denied his claim. He filed for an appeal in December 2009. In a February 9, 2010 VA medical record, he reported that he was unable to work due to his back pain.  Although the record does not currently show whether the Veteran was successful in his benefits claim, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

After any additional records are added to the claims file the Veteran should be afforded a new VA examination of the spine to obtain an opinion as to the likelihood that any current spine disorder is related to service. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  After any additional records are added to the claims file the Veteran should be afforded a new VA examination of the spine to obtain an opinion as to the likelihood that any current spine disorder is related to service.   The examiner should review the claims file prior to the examination and provide all indicated examination studies, including x-rays if appropriate.   All current back disorders should be diagnosed.  For each disability diagnosed the examiner should provide an opinion as to whether it is at least as likely as not that such back disability is related to any aspect of the Veteran's period of service.  The examiner should provide a complete rationale for any opinion provided.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


